 



Exhibit 10.45

STOCK OPTION AGREEMENT

December 15, 2004

Mr. A. Laurence Jones
840 Sixth Street
Boulder, Colorado 80302

Re:     Grant of Stock Option

Dear Larry:

     The Board of Directors of Activant Solutions Holdings Inc. (the “Company”)
has adopted the Company’s Second Amended and Restated 2000 Stock Option Plan
(the “Plan”) for certain individuals, directors and key employees of the Company
and its Related Entities and certain non-employees. A copy of the Plan is being
furnished to you concurrently with the execution of this Option Agreement and
shall be deemed a part of this Option Agreement as if fully set forth herein.
Unless the context otherwise requires, all capitalized terms used but not
otherwise defined herein shall have the meanings given such terms in the Plan
and in that certain Executive Employment Agreement (the “Employment Agreement”),
executed as of the date hereof, to be effective as of October 7, 2004, among
you, the Company and Activant Solutions Inc. (“Activant”); provided, however,
that to the extent definitions in the Plan are different from definitions in the
Employment Agreement, the definitions in the Employment Agreement will control.

     1. The Grant.

     Subject to the conditions set forth below, the Company hereby grants to you
as a matter of separate inducement and not in lieu of any salary or other
compensation for your services, the right and option to purchase (the “Option”),
in accordance with the terms and conditions set forth herein and in the Plan, an
aggregate of 3,000,000 shares of Common Stock of the Company (the “Option
Shares”), at the Exercise Price (as hereinafter defined). As used herein, the
term “Exercise Price” shall mean a price equal to $2.25 per share, subject to
the adjustments and limitations set forth herein and in the Plan. The Option
granted hereunder is intended to constitute a Non-Qualified Option within the
meaning of the Plan; however, you should consult with your tax advisor
concerning the proper reporting of any federal or state tax liability that may
arise as a result of the grant or exercise of the Option.

     2. Exercise.

     (a) For purposes of this Option Agreement, the Option Shares shall be
deemed “Nonvested Shares” unless and until they have become “Vested Shares” in
accordance with the provisions hereof. Notwithstanding anything to the contrary

 



--------------------------------------------------------------------------------



 



contained in Section 6(c) of the Plan, the Option Shares shall become “Vested
Shares” in four equal, consecutive annual installments on October 7, 2005,
October 7, 2006, October 7, 2007, and October 7, 2008. In addition,
notwithstanding anything to the contrary contained in Sections 6 or 10 of the
Plan:

     (i) upon (A) the occurrence of a Change of Control (as defined in the
Employment Agreement) all Nonvested Shares shall become Vested Shares and (B)
upon termination of your employment by Activant without Cause (as defined in the
Employment Agreement) or if you resign from Activant for Good Reason (as defined
in the Employment Agreement), the lesser of (1) 1,125,000 Option Shares or
(2) the number of Nonvested Shares under the Option at the time of such
termination shall become Vested Shares, in each case without the necessity of
action by the Committee; provided, however, that notwithstanding the foregoing,
if as a result of the foregoing the total sum of (x) the payments and benefits
to be paid or provided to (or with respect to) you under this Option Agreement
which are considered to be “parachute payments” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”) and (y) any
other payments and benefits which are considered to be “parachute payments,” as
so defined, to be paid or provided to (or with respect to) you by the Company in
connection with such Change of Control or termination (the “Total Amount”)
exceeds the amount you can receive without having to pay excise tax with respect
to all or any portion of such payments or benefits under Section 4999 of the
Code, then, if no stock of Holdings is readily tradable on an established
securities market or otherwise within the meaning of Section
280G(b)(5)(A)(ii)(I) of the Code and the regulations promulgated thereunder, the
accelerated vesting of such Nonvested Shares pursuant to this Section 2(a)(i)
shall be subject to the requisite approval of the stockholders of Holdings such
that the amount of such payments attributable to such accelerated vesting shall
be exempt from the definition of “parachute payment” pursuant to
Section 280G(b)(5)(B) of the Code and the regulations promulgated thereunder,
and absent obtaining such stockholder approval such Nonvested Shares (or that
portion thereof described above) shall not become Vested Shares pursuant to this
Section 2(a)(i); and

     (ii) upon voluntary termination of your employment with Activant or upon
termination by Activant of your employment, you shall have three hundred and
sixty (360) days following the Date of Termination to exercise any vested but
unexercised Option Shares.

     (b) Subject to the relevant provisions and limitations contained herein and
in the Plan, you may exercise the Option to purchase all or a portion of the
applicable number of Vested Shares at any time prior to the termination of the
Option pursuant to this Option Agreement and the Plan. In no event shall you be
entitled to exercise the Option for any Nonvested Shares or for a fraction of a
Vested Share.

     (c) The unexercised portion of the Option, if any, will automatically, and
without notice, terminate and become null and void on October 7, 2014.

2



--------------------------------------------------------------------------------



 



     (d) Any exercise by you of the Option shall be in writing addressed to the
Secretary of the Company at its principal place of business (a copy of the form
of exercise to be used will be available upon written request to the Secretary),
and shall be accompanied by a certified or bank check payable to the order of
the Company in the full amount of the Exercise Price of the shares so purchased,
or in such other manner as described in the Plan and established by the
Committee.

     3. Miscellaneous.

     (a) Except as provided in the last sentence of this Section 3(a), this
Option Agreement is subject to all the terms, conditions, limitations and
restrictions contained in the Plan, and in the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling. Notwithstanding the foregoing, the terms of
Section 2(a) hereof shall control notwithstanding any conflict or inconsistency
between the terms thereof and the terms of the Plan.

     (b) This Option Agreement is not a contract of employment, and the terms of
your employment shall not be affected by, or construed to be affected by, this
Option Agreement, except to the extent specifically provided herein. Nothing
herein shall impose, or be construed as imposing, any obligation (i) on the part
of the Company or any Related Entity to continue your employment or (ii) on your
part to remain in the employ of the Company or any Related Entity.

     (c) Notwithstanding anything to the contrary herein or in the Plan, the
Company hereby waives its right to exercise the Purchase Option in respect of
the Option and the Option Shares pursuant Section 11 of the Plan.

     Please indicate your acceptance of all the terms and conditions of the
Option and the Plan by signing and returning a copy of this Option Agreement.

[The Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            ACTIVANT SOLUTIONS     HOLDINGS INC.
 
            By: Peter Brodsky

  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
       
ACCEPTED:
       
 
       

--------------------------------------------------------------------------------

       
A. Laurence Jones
         
Date: December  , 2004
       

